Citation Nr: 1517724	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected left knee anterior cruciate ligament (ACL) repair with partial medial meniscectomy with instability. 

3.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee ACL repair with partial medial meniscectomy. 


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from July 1983 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision.


FINDINGS OF FACT

1.  The Veteran's service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee is manifested by complaints of pain and moderate instability.

2.  The Veteran's service-connected left knee ACL repair with partial medial meniscectomy is manifested by complaints of pain, locking, moderate instability, and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no more, for instability related to service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee have been met, effective May 6, 2011.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 for service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

3.  The criteria for a disability rating in excess of 20 percent under Diagnostic Code 5257 for instability related to service-connected left knee ACL repair with partial medial meniscectomy have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a disability rating in excess of 10 percent under Diagnostic Code 5259 for service-connected left knee ACL repair with partial medial meniscectomy have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A June 2011 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was most recently provided a VA examination which addressed his knee disabilities in June 2010 and July 2011.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected knee disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
	
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee.

In a September 2011 rating decision, the RO granted service connection for patellofemoral syndrome with degenerative joint disease of the right knee and assigned a 10 percent evaluation, effective May 6, 2011, under Diagnostic Code 5260.  The Veteran is seeking a higher rating.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2014).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

The Board has reviewed all pertinent evidence of record, to include the Veteran's VA treatment records which document complaints of knee pain.

In July 2011, the Veteran underwent a VA examination, at which he reported pain in the anterior knee with standing greater than 10 minutes with squatting or kneeling and with walking further than 2 blocks.  He reported occasionally using a cane to steady his gait; although, the examiner noted that he was not using any assistive devices in ambulation at the examination.  X-ray reports from April 2011 revealed mild degenerative joint disease in the tricompartmental on both knees.  His gait was normal.  He had full extension of the right knee to 0 degrees with anterior pain at the extreme.  He had right knee flexion from 0 to 140 degrees with pain from 130-140 degrees over the anterior knee.  His knee was stable to varus and valgus strain in neutral and 30 degrees flexion.  Anterior and negative posterior drawer sign tests were negative.  There was no effusion, edema, inflammation, or gross deformity of the knee.  The right knee had subpatellar crepitus throughout the range of motion.  Repetition of range of motion of the knee times 3 did not increase pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran had tenderness over the right knee subpatellar in location and with pressure had pain through the range of motion with patellar pressure.  The Veteran was diagnosed with right patellofemoral syndrome with secondary mild degenerative joint disease of the right knee.   

In June 2010, the Veteran underwent a VA examination, at which he was noted as having full range of motion of the right knee of 0 to 140 degrees.  Varus/valgus of medial and lateral collateral ligaments were noted as moderate.  Anterior and posterior cruciate ligaments were noted as normal.  Medial meniscus and lateral meniscus (McMurray's tests) were noted as negative.  No pain, fatigue, weakness, lack of endurance, or incoordination was noted after initial ranges of motion.  Instability was noted on examination.  No additional loss of range of motion in degree was noted upon repetitive testing.  There was no pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive testing.  The Veteran was noted as having moderate right knee instability. 

With respect to granting an increased rating under Diagnostic Code 5260, there is no evidence of record reflecting that the Veteran's right knee has a limitation of flexion to 30 degrees, as needed for an increased evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5260.

However, the Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

With respect to granting an increased rating under Diagnostic Code 5010, the Board notes that the Veteran is already assigned a compensable evaluation for the right knee for limitation of motion under Diagnostic Code 5260.  As such, an increased or additional compensable rating cannot be assigned under Diagnostic Code 5010 for the right knee.  

With respect to granting an increased rating under Diagnostic Code 5261, there is no evidence of record reflecting that the Veteran's right knee has a limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5261.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The Board acknowledges that the June 2010 VA examiner noted the Veteran as having moderate right knee instability.  As such, the Board will resolve all reasonable doubt in favor of the Veteran and assign a separate 20 percent evaluation under Diagnostic Code 5257, effective May 6, 2011, the date service connection was granted for the Veteran's right knee disability. 

The Board has considered whether the Veteran's right knee disability warrants an evaluation in excess of 20 percent.  However, there is simply evidence of record in either of the aforementioned VA examination reports or in any of the Veteran's VA treatment records documenting severe lateral instability or severe recurrent subluxation, as needed for an evaluation in excess of 20 percent under Diagnostic Code 5257.  The June 2010 VA examination report specifically noted the Veteran as having moderate right knee instability.  The claims file contains no medical or lay evidence suggesting severe right knee instability.  Moreover, the July 2011 VA examination report contained no objective evidence of any instability at all.  As such, an evaluation in excess of 20 percent is not available under Diagnostic Code 5257.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  There is no medical evidence of record reflecting that the Veteran has dislocated semilunar cartilage, effusion, or locking of the right knee.  Additionally, the Veteran is already receiving a 10 percent evaluation for the right knee under Diagnostic Code 5260 for noncompensable limitation of motion that is accompanied by complaints of pain.  As such, an increased or separate compensable evaluation is not available under Diagnostic Code 5258.

Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  There is no clinical evidence of record reflecting that the Veteran has undergone removal of semilunar cartilage of the right knee.  Therefore, Diagnostic Code 5259 is not applicable.  

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the right knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of knee pain.  However, no additional functional loss was noted due to repetitive testing or subjective complaints in any medical evidence of record, to include in the June 2010 and July 2011 VA examination reports.    Therefore, as the claims file contains no medical evidence reflecting that the Veteran suffers additional limitation of any kind due to subjective complaints or repetitive motion, and the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5260 for noncompensable limitation of motion that is accompanied by pain, the Board finds that the current evaluation already contemplates the Veteran's functional loss.  An increased rating under Deluca is not warranted.

In summary, the Board finds that the preponderance of the evidence supports a separate finding of 20 percent, but no more, for instability related to the Veteran's service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee under Diagnostic Code 5257, effective May 6, 2011.  However, the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee under Diagnostic Code 5260.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Entitlement to increased evaluations for service-connected left knee ACL repair with partial medial meniscectomy with instability.

In a September 2011 rating decision, the RO continued a 20 percent evaluation for service-connected left knee ACL repair with partial medial meniscectomy with instability under Diagnostic Code 5257 and continued a 10 percent evaluation for service-connected left knee ACL repair with partial medial meniscectomy under Diagnostic Code 5259.  The Veteran is seeking higher ratings.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  

Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  

The Board has reviewed all pertinent evidence of record, to include VA treatment records which document complaints of knee pain. 

In July 2011, the Veteran underwent a VA examination, at which he reported left knee pain.  He reported occasionally using a cane to steady his gait; although, the examiner noted that he was not using any assistive devices in ambulation at the examination.  He uses a left knee brace.  X-ray reports from April 2011 revealed mild degenerative joint disease in the tricompartmental on both knees.  His gait was normal.  He had full extension of the left knee to 0 degrees with pain at the extreme.  He had left knee flexion from 0 to 130 degrees with generalized knee pain from 110-130 degrees.  His knee was stable to varus and valgus strain in neutral and 30 degrees flexion.  Anterior and negative posterior drawer sign tests were negative.  There was no effusion, edema, inflammation, or gross deformity of the knee.  The left knee had generalized crepitus throughout the range of motion.  Repetition of range of motion of the knee times 3 did not increase pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran was diagnosed with left knee meniscal tear and ACL rupture with corrective surgery times 2 with residual myofascial pain and degenerative joint disease, mild. 

In June 2010, the Veteran underwent a VA examination, at which he reported pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  He reported using a cane and a knee brace.  The Veteran noted no episodes of dislocation or recurrent subluxation.  Left knee flexion was noted at 125 degrees and extension was noted at 0 degrees.  He suffered pain, weakness, fatigue, and lack of endurance with knee joint involvement.  Varus/valgus of medial and lateral collateral ligaments were noted as moderate.  Anterior and posterior cruciate ligaments were noted as normal.  Medial meniscus and lateral meniscus (McMurray's tests) were noted as negative.  The examiner noted painful motion, instability, weakness, tenderness, abnormal movement, and guarding of movement on examination.  No additional loss in degree was noted upon repetitive range of motion.  The Veteran walked with a limp.  His left leg was noted as 2 centimeters shorter than the right leg and he kept his knee bent slightly.  The Veteran was noted as having moderate instability of the left knee. 

With regard to the possibility of assigning an increased rating under Diagnostic Code 5257, the Board finds that there is simply no evidence of record in either of the aforementioned VA examination reports or in any of the Veteran's VA treatment records documenting severe lateral instability or severe recurrent subluxation, as needed for an evaluation in excess of 20 percent under Diagnostic Code 5257.  The June 2010 VA examination report specifically noted the Veteran as having moderate left knee instability.  The claims file contains no medical or lay evidence suggesting severe left knee instability.  Moreover, the July 2011 VA examination report contained no objective evidence of any instability at all.  As such, an evaluation in excess of 20 percent is not available under Diagnostic Code 5257.

With regard to the possibility of an increased rating under Diagnostic Code 5259, the Board notes that the Veteran is already receiving the maximum 10 percent evaluation available under this diagnostic code.  As such, an increased rating is not available under Diagnostic Code 5259.  

However, the Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.

With respect to granting an increased rating under Diagnostic Code 5010, the Board notes that the Veteran is already assigned a compensable evaluation for left knee for symptoms related to removal of semilunar cartilage under the Diagnostic Code 5259.  As such, an increased or additional compensable rating cannot be assigned under Diagnostic Code 5010 for the left knee for the same subjective complaints related to noncompensable limitation of motion.  

With respect to granting an increased rating under Diagnostic Code 5260, there is no evidence of record reflecting that the Veteran's left knee has a limitation of flexion to 60 degrees, as needed for a compensable evaluation under this diagnostic code.  As such, an increased or separate rating cannot be assigned for the left knee under Diagnostic Code 5260.

With respect to granting an increased rating under Diagnostic Code 5261, there is no evidence of record reflecting that the Veteran's left knee has a limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the left knee under Diagnostic Code 5261.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  In this case, there is no medical evidence of record reflecting that the Veteran currently has dislocated semilunar cartilage of the left knee.  Moreover, effusion is not noted in either of the aforementioned VA examination reports or in the Veteran's VA treatment records from the period of time on appeal.  While the Veteran has complained of left knee pain and locking, the Board again notes that the Veteran is already assigned a compensable evaluation for the left knee for symptoms related to removal of semilunar cartilage under Diagnostic Code 5259.  As such, an increased or separate compensable evaluation is not available under Diagnostic Code 5258 for these same symptoms.

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the left knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of knee pain.  However, no additional functional loss was noted due to repetitive testing or subjective complaints in any medical evidence of record, to include in the June 2010 and July 2011 VA examination reports.    Therefore, as the claims file contains no medical evidence reflecting that the Veteran suffers additional limitation of any kind due to subjective complaints or repetitive motion, and the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5259 for symptoms related to removal of semilunar cartilage, the Board finds that the current evaluation already contemplates the Veteran's functional loss.  An increased rating under Deluca is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claims for increased ratings for the Veteran's service-connected left knee ACL repair with partial medial meniscectomy and service-connected left knee ACL repair with partial medial meniscectomy with instability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.



3.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected disabilities.  There is nothing unusual or exceptional about the symptoms he has due to his knee conditions.  The Veteran's service-connected bilateral knee disabilities are manifested by complaints of pain, locking, and instability, as well as by limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disabilities, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.










ORDER

Entitlement to an evaluation in excess of 10 percent under Diagnostic Code 5260 for service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee is denied.

Entitlement to an evaluation of 20 percent, but no more, under Diagnostic Code 5257, effective May 6, 2011, for instability related to service-connected patellofemoral pain syndrome with degenerative joint disease of the right knee is granted.

Entitlement to an evaluation in excess of 20 percent for service-connected left knee ACL repair with partial medial meniscectomy with instability is denied. 

Entitlement to an evaluation in excess of 10 percent for service-connected left knee ACL repair with partial medial meniscectomy is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


